Citation Nr: 0535186	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  05-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the receipt of educational assistance benefits 
under Chapters 30 and 32, Title 38, United States Code, and 
under Chapter 1606, Title 10, United States Code.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel










INTRODUCTION

The veteran served on active duty from July 3, 1990 to August 
19, 1990, and on active duty for training (ACDUTRA) with the 
Army National Guard from August 10, 1993 to October 13, 1993.  
He also had an unverified period of service with the Army 
National Guard in approximately 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Atlanta, Georgia  

(The issues of entitlement to service connection for a right 
foot disability, and entitlement to service connection for a 
back disability, are addressed in a separate decision.)


FINDINGS OF FACT

1.  The veteran served on active duty from July 3, 1990 to 
August 19, 1990, which was one month and eight days of net 
active service.  The veteran's DD Form 214 indicates that 
this service was "uncharacterized;" the narrative reason 
for separation was that the veteran "did not meet 
procurement medical fitness standards - no disability."     

2.  The veteran also had a period of ACDUTRA with the Army 
National Guard from August 10, 1993 to October 13, 1993, 
which was two months and four days of net active service.  
The veteran's DD Form 214 indicates that this service was 
"uncharacterized;" the narrative reason for separation was 
that the veteran "did not meet procurement med[ical] fitness 
standard - no disability."

3.  The veteran's character of service is a bar to 
eligibility for Chapter 30 benefits.  

4.  The veteran's eligibility for education benefits due to 
his reserve service terminated on November 23, 1993.  


CONCLUSIONS OF LAW

1.  The basic eligibility requirements for the receipt of 
educational assistance benefits pursuant to Chapter 30, Title 
38, United States Code, have not been met.  38 U.S.C.A. 
§§ 3011, 3452 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042 
(2005).  

2.  The basic eligibility requirements for the receipt of 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code, have not been met. 10 U.S.C.A. 
§ 16132 (West 2002); 38 C.F.R. § 21.7540 (2005).

3.  The basic eligibility requirements for the receipt of 
educational assistance benefits pursuant to Chapter 32, Title 
38, United States Code, have not been met.  38 U.S.C.A. §§ 
3202, 3221, 3222, 3232 (West 2002); 38 C.F.R. §§ 21.5040, 
21.5041 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board recognizes that on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was signed into law 
(see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  In this case, the RO informed the veteran that 
his claim was denied because under applicable VA law, he is 
not eligible to receive the benefits he seeks on appeal.  In 
a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not for application.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Barger v. 
Principi, 16 Vet. App. 132 (2002); Mason v. Principi, 16 Vet. 
App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board has decided the appeal on the current 
record without any further consideration of the VCAA, and 
will deny the veteran's claim solely because of a lack of 
entitlement under the law.

As noted, the material facts of this case are not in dispute.  
The veteran submitted a formal claim for the receipt of 
educational assistance benefits in May 2004.  On this form 
(VA Form 22-1990, Application for VA Education Benefits), he 
indicated that he was uncertain as to which educational 
assistance benefits applied to him, and so the RO evaluated 
his eligibility under all applicable programs.  The Board has 
done the same, and observes that the regulatory criteria 
governing the award of educational assistance benefits to 
veterans are certain and specific.  Pursuant to these 
criteria, unfortunately, there is no basis upon which the 
Board may grant the veteran these benefits.    


Eligibility under Chapter 30, Title 38, United States Code

VA regulations, under the authority of 38 U.S.C.A. § 3011, 
provide that an individual may establish eligibility for 
basic educational assistance based on service on active duty 
under the following terms, conditions and requirements.

(1) The individual must after June 30, 
1985, either (i) First become a member of 
the Armed Forces, or (ii) First enter on 
active duty as a member of the Armed 
Forces;

(2) Except as provided in 38 C.F.R. § 
21.7042(a)(5) the individual must (i) 
Serve at least three years of continuous 
active duty in the Armed Forces, or (ii) 
In the case of an individual whose 
initial period of active duty is less 
than three years, serve at least two 
years of continuous active duty in the 
Armed Forces;

(3) Except as provided in 38 C.F.R. § 
21.7042(a)(6), the individual before 
completing the service requirements of 
this paragraph must either (i) Complete 
the requirements of a secondary school 
diploma (or an equivalency certificate), 
or (ii) Successfully complete twelve 
semester hours in a program of education 
leading to a standard college degree; and

(4) After completing the service 
requirements of this paragraph the 
individual must (i) Continue on active 
duty, or (ii) Be discharged from service 
with an honorable discharge, or (iii) Be 
released after service on active duty 
characterized by the Secretary concerned 
as honorable service, and (A) Be placed 
on the retired list, or (B) Be 
transferred to the Fleet Reserve or Fleet 
Marine Corps Reserve, or (C) Be placed on 
the temporary disability retired list, or 
(iv) Be released from active duty for 
further service in a reserve component of 
the Armed Forces after service on active 
duty characterized by the Secretary 
concerned as honorable service.

(5) An individual who does not meet the 
requirements of paragraph (a)(2) of this 
section is eligible for basic educational 
assistance when he or she is discharged 
or released from active duty (i) For a 
service-connected disability, or (ii) For 
a medical condition which preexisted 
service on active duty and which VA 
determines is not service connected, or 
(iii) Under 10 U.S.C.A. § 1173 (hardship 
discharge), or (iv) For convenience of 
the government (A) After completing at 
least 20 continuous months of active duty 
if her initial obligated period of active 
duty is less than three years, or (B) 
After completing 30 continuous months of 
active duty if her initial obligated 
period of active duty is at least three 
years, or (v) Involuntarily for the 
convenience of the government as a result 
of a reduction in force, as determined by 
the Secretary of Transportation with 
respect to the Coast Guard when it is not 
operating as a service in the Navy, or 
(vi) For a physical or mental condition 
that was not characterized as a 
disability and did not result from the 
individual's own willful misconduct but 
did interfere with the individual's 
performance of duty, as determined by the 
Secretary of Transportation with respect 
to the Coast Guard when it is not 
operating as a service in the Navy.

(6) An individual who does not meet the 
requirements of 38 C.F.R. § 21.7042(a)(3) 
nevertheless is eligible for basic 
educational assistance if he or she (i) 
Was on active duty on August 2, 1990, and 
(ii) Completes the requirements of a 
secondary school diploma (or an 
equivalency certificate) before October 
29, 1994.

(7) An individual whose active duty meets 
the definition of that term found in 38 
C.F.R. § 21.7020(b)(1)(iv), and who 
wishes to become entitled to basic 
educational assistance, must have elected 
to do so before July 9, 1997.  For an 
individual electing while on active duty, 
this election must have been made in the 
manner prescribed by the Secretary of 
Defense.  For individuals not on active 
duty, this election must have been 
submitted in writing to VA.

38 C.F.R. § 21.7042(a) (2005).

Where enlisted personnel are administratively separated from 
service on the basis of proceedings initiated on or after 
October 1, 1982, the separation may be classified as one of 
the categories of administrative separation that do not 
require characterization of service by the military 
department concerned.  "Entry level" uncharacterized 
administrative separations shall be considered "under 
conditions other than dishonorable."  38 C.F.R. § 3.12 
(2005).

VA's General Counsel has held that an individual who is 
discharged with other than an "honorable" discharge does 
not meet the discharge requirement of 38 U.S.C.A. § 
3011(a)(3)(B) for entitlement to Chapter 30 education 
benefits.  It was noted that granting entitlement to such 
benefits based upon an administrative finding that the 
individual was discharged "under conditions other than 
dishonorable" would clearly be inconsistent with the 
provisions of 38 U.S.C.A. § 3011(a)(3), expressing the 
categorical intent of Congress that such entitlement requires 
"honorable" service. VAOPGCPREC 10-92 (Apr. 1, 1992).  The 
Board is bound by the precedent opinions of the General 
Counsel.  38 C.F.R. § 20.101(a) (2005).

In this case, the veteran served on active duty from July 3, 
1990 to August 19, 1990, which was one month and eight days 
of net active service.  The veteran's DD Form 214 indicates 
that this service was "uncharacterized."  His separation 
was an entry level separation; the narrative reason for 
separation was that the veteran "did not meet procurement 
medical fitness standards - no disability."  Under 38 C.F.R. 
§ 3.12(k) (2005), an entry level separation is considered to 
be "under conditions other than dishonorable" for purposes 
of determining eligibility for VA benefits.  Thus, although 
the appellant claims education benefits are warranted because 
he had a nonservice-connected medical condition which 
preexisted service, the Board finds his character of service 
is a bar to eligibility for Chapter 30 benefits.  His entry 
level uncharacterized administrative separation under VA 
regulations is considered as a discharge "under conditions 
other than dishonorable."  See 38 C.F.R. § 3.12.    

The veteran also had a period of ACDUTRA with the Army 
National Guard from August 10, 1993 to October 13, 1993, 
which was two months and four days of net active service.  
However, the veteran's DD Form 214 indicates that this 
service was "uncharacterized."  His separation was an entry 
level separation; the narrative reason for separation was 
that the veteran "did not meet procurement med[ical] fitness 
standards - no disability."  Therefore, the Board finds his 
character of service is a bar to eligibility for Chapter 30 
benefits.  His entry level uncharacterized administrative 
separation under VA regulations is considered as a discharge 
"under conditions other than dishonorable."  See 38 C.F.R. 
§ 3.12. 

As noted above, VA's General Counsel has held that 
entitlement to Chapter 30 benefits requires no less than an 
"honorable" discharge.  See VAOPGCPREC 10-92.  Thus, the 
threshold criteria for establishing basic eligibility for 
entitlement to Chapter 30 benefits are not met.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis, 6 Vet. App. at 426.  Moreover, because the law, 
rather than the facts in this case, is dispositive, the 
benefit-of-the-doubt doctrine per 38 U.S.C.A. § 5107(b) (West 
2002) is not for application.    


Entitlement under Chapter 1606, Title 10, United States Code

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  
Specifically, an individual who, after June 30, 1985, 
enlists, reenlists or extends an enlistment in the Selected 
Reserve for a period of not less than six years, or who is 
appointed as a reserve officer and agrees to serve in the 
Selected Reserve for a period of not less than six years in 
addition to any other period of obligated service in the 
Selected Reserve and, before completing initial active duty 
for training has a high school diploma or its equivalent, is 
entitled to educational assistance under Chapter 1606.  10 
U.S.C.A. § 16132 (West 2002).  A determination of an 
individual's eligibility for Chapter 1606 benefits is to be 
made by the Armed Forces.  38 C.F.R. § 21.7540(a) (2005).

In this case, a printout of computerized Department of 
Defense (DOD) data shows that the veteran's date of 
eligibility termination for Chapter 1606 benefits is November 
23, 1993.  Thus, the Board is bound by the service 
department's determination regarding the veteran's 
eligibility for the educational assistance program.  See 
Spencer v. West, 13 Vet. App. 376 (2000) [the service 
department's findings regarding service status are binding on 
VA].  The veteran has not presented or alluded to any 
evidence to the contrary.  He is not, therefore, eligible for 
educational assistance pursuant to Chapter 1606 as a matter 
of law.  Again, as the law, rather than the facts in this 
situation, is dispositive, the benefit-of-the-doubt 
provisions as set forth in 38 U.S.C.A. § 5107(b) are not for 
consideration.      


Eligibility Under Chapter 32, Title 38, United States Code

An individual not on active duty may be entitled to 
educational assistance under Chapter 32 if he or she entered 
active duty after December 31, 1976, and before July 1, 1985.  
In this case, the evidence of record indicates that the 
veteran entered active duty in July 1990.  Therefore, the 
veteran did not enter active duty after December 31, 1976 and 
before July 1, 1985, and he does not qualify for Chapter 32 
educational benefits under 38 U.S.C.A. § 3202.  

The Board is not free to deviate from the law as passed by 
the Congress.  Based on the foregoing, the Board finds that 
there is simply no legal basis to find the veteran eligible 
for educational assistance benefits under Chapter 32.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. at 
426, 430.  In addition, because the law, rather than the 
facts in this case, is dispositive, the benefit-of-the-doubt 
doctrine per 38 U.S.C.A. § 5107(b) (West 2002) is not for 
application.      







ORDER

Entitlement to the receipt of educational assistance benefits 
under Chapters 30 and 32, Title 38, United States Code, and 
under Chapter 1606, Title 10, United States Code, is denied.






____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


